DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ”randomly select from said grid of modules X-Y coordinates of a third group of said modules for use as test modules printed with a target molecular recognition element against said target analyte”. It is unclear what “randomly select” means. Claims 17 and 24 also recite this limitation. The dependent claims depend on the respective independent claims 1, 17 and 24 and are likewise rejected for being indefinite regarding the limitation “randomly select”. For purposes of compact prosecution, the term “randomly select” is understood to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13, 15-16, 21-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Smart (WO-2010/015843) and Burian (WO-2007/110486) and further in view of Li (US-2014/0254796).

a rapid diagnostic test device comprising a substrate (referred to as a diagnostic assay device in the first paragraph on page 1 ) and a barcode printed from a barcode template on said substrate (see the third paragraph on page 8, which recites “[t]he assay device may be a flow through or lateral flow type of assay device comprising a flow-path […] The 2D bar-code may be provided in the flow-path of the assay device”) (further see claim 1, which recites "[a]n optically readable analyte sensitive 2D bar-code encoding information wherein said analyte sensitive 2D bar-code is capable of undergoing an optically detectable change indicative of the presence and/or amount of said analyte") (further see Figures 1-2 which shows an image of a data matrix code encoding information i.e. 2D barcode which is square with 2D X-Y coordinates where black and white are demarcated detectable change indicative of the presence and/or amount of said analyte), said barcode comprised of machine read modules printed at said X-Y coordinates of said first group of said modules (see Figures 1-2 which shows an image of a data matrix code encoding information i.e. 2D barcode which is square with 2D X-Y coordinates demarcated black and white), manufacturing data modules printed at said X-Y coordinates of said second group of said modules (see paragraph 4 on page 2, which recites "[a] number of 2D bar-codes currently in use including data matrix, QR code [...] The data is encoded as a square grid containing a number of black and white squares" and paragraph 2 on page 6, which recites ''[t]he 2D bar-code 
a computer software application (referred to as decoding software on paragraph 4 on page 7, which recites “the image once captured may be transmitted to a server comprising the decoding software) executable on said server computer and configured for data communication with a mobile computing and imaging device (see paragraph 1 on page 7 which recites "a particular command may be generated by the software, the particular command being dependent upon the decoded information, which may subsequently be submitted to a server”), said computer software application having computer executable instructions configured to: 
receive an image of said barcode on said rapid diagnostic test device from a mobile computing and imaging device (see paragraph 6 on page 6 which recites "[t]he capture of the image of the bar-code [...] may be carried out by means of a digital camera. The digital camera may be provided as 
analyze said X-Y coordinates of said third group of modules to detect the presence of said analyte (see paragraph 4 on page 7 which recites "the image once captured may be transmitted to a server comprising the decoding software. The image data may be decoded and a particular response generated such as the result of the test");
generate a diagnosis of the presence of said analyte (see paragraph 6 on page 11 which recites “[t]he assay device may be capable of measuring more than one analyte, wherein the presence or amount of each analyte results in a different change in the bar-code”); and 
transmit said diagnosis to said mobile computing and imaging device (see paragraph 3 on page 11, which recites "a webpage may be transmitted to the user along with further links to other web-pages containing advice relating to the diagnosed condition, or other products or special offers associated with the diagnosed condition"); and 
a database in data communication with said server computer storing said barcode template (see paragraph 4 on page 7, which recites “capture the image of the bar-code, wirelessly transmit either the image of the bar-code to a server or transmit a command to a server”, the sending an image of a barcode to a server inherently encompasses the sending of a template for said barcode to the server). 

In the analogous art of providing two-dimensional machine readable codes to devices for reading such codes and to systems for creating such codes, Burian teaches “[t]he machine readable codes are preferably formed by printing them onto a substrate” (see the abstract) and “Figure 7 illustrates the printing process used in this embodiment to print the modified 2D codes […] the printing process is controlled using conventional programmable computer processors that are programmed with appropriate computer implementable instructions (see paragraph 3 on page 16). Moreover, Burian teaches “[t]he printing system used in this embodiment offers the advantage that the print data used to print the conductive grid 27 is combined with the print data for the conventional 2D code before being printed out. As a result, both structures are printed out together and consequently it is not necessary to pass the paper through the printing engine 93 twice or to provide two printing engines for the modified code - one for printing the conventional code and one for printing the grid structure 27. This also avoids errors in the structure of the resulting 2D code because of any misalignment between the code elements 9 and the grid 27 that might result if the code elements 9 are printed separately from the grid 27” (see paragraph 3 on page 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the 2D printing method and device taught by Burian into the system taught by Smart for the 
The combination Smart and Burian does not explicitly teach a system for determining the presence of a target analyte in a sample, comprising: 
a barcode creation software application executable on a server computer and having computer executable instructions configured to: 
generate a barcode template including 
(i) machine read modules designating X-Y coordinates of a first group of said modules necessary for enabling machine reading of said barcode with an imaging device, and 
(ii) manufacturing data modules designating X-Y coordinates of a second group of said modules encoding manufacturing data relating to a rapid diagnostic test; and randomly select from said grid of modules X-Y coordinates of a third group of said modules for use as test modules printed with a target molecular recognition element against said target analyte. 
However in the analogous art of providing an apparatus for generating and processing 2D barcodes, Li teaches a barcode creation software application (referred to as an apparatus 100 for creating a 2D barcode) executable on a server computer (the barcode creation software is executable on a server computer) and having computer executable instructions (which corresponds to the program code of the software) configured to: 
generate a barcode template including (i) machine read modules designating X-Y coordinates of a first group of said modules necessary for 
manufacture data modules designating X-Y coordinates of a second group of said modules encoding manufacturing data (see Figure 4, the area of the QR barcode is split into different sections (called modules). Each module consists of black/white squares grouped together where information is stored. When a imagining device scans a QR barcode, these modules are scanned independently); and 
select from said grid of modules X-Y coordinates of a third group of said modules (see Figure 8b which shows 4 regions on a 2D grids which are selected as individual manufacturing data modules, randomly is understood to mean a selection made accordingly to the instructions programmed);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the barcode creation software application (100) taught by Li into the assay device taught by Smart  for the benefit of allowing personal medical data including personal information, photo and history of vaccination to be safely recorded inside 2D barcodes as well as for the benefit of updating the recorded information encoded by creating updated barcodes (see [0057] of Li).
Regarding claim 2, the combination of Smart, Burian and Li teaches the system of claim 1, said barcode creation software application further comprising 
Regarding claim 3, the combination of Smart, Burian and Li teaches the system of claim 2, said barcode creation software application further comprising computer executable instructions configured to receive user input of a number of reagents to be used per test, and a number of tests to be made in a batch, all for association with said test device in said database see paragraph 2 on page 6 of Smart, which recites The optical reading means may comprise a transmission means to transmit the encoded information to a remote server […] The 2D bar-code may further comprise encoded information relating to one or more of: the type of test, the expiry date of the test, batch code information, calibration information, a Uniform Resource Locator”), (see further in paragraph 6 in page 11, which recites “[t]he assay device may be capable of measuring more than one analyte, wherein the presence or amount of each analyte results in a different change in the bar-code”).
Regarding claim 4, the combination of Smart, Burian and Li teaches the system of claim 1, wherein said database (the remote server includes database) links said rapid diagnostic test device with a test identification number, a lot number, and a batch number and associates said rapid diagnostic test device with a 
Regarding claim 8, the combination of Smart, Burian and Li teaches the system of claim 1, wherein said test modules printed on said rapid diagnostic test device are printed from a target molecular recognition element (referred to as a immobilized binding reagent in paragraph 3 on page 9) against said target analyte (see paragraph 3 on page 8, which recites “[t]he assay device may be a flow through or lateral flow type of assay device comprising a flow-path. The flow-path may comprise a porous matrix ... The 2D bar-code may be provided in the flow-path of the assay device" and paragraph 3 on page 9, which recites "the assay device comprises a 2D bar-code comprising an immobilized binding reagent for the analyte provided downstream from a labelled analyte ... or alternatively immobilized analyte ... provided downstream from a labelled binding reagent for the analyte").
Regarding claim 9, the combination of Smart, Burian and Li teaches the system of claim 8, wherein said test modules printed on said rapid diagnostic test device are doped with non-binding, non-interfering colorimetric agents. Smart 
Regarding claim 10, the combination of Smart, Burian and Li teaches the system of claim 9, wherein said non-binding, non-interfering colorimetric agents are configured to wash downstream from said barcode on said rapid diagnostic test device upon application of a test sample to said rapid diagnostic test device (see paragraph 3 on page 8, which recites "[t]he assay device may be a flow through or lateral flow type of assay device comprising a flow-path. The flow-path may comprise a porous matrix ... The 2D bar-code may be provided in the flow-path of the assay device" and paragraph 3 on page 9, which recites "the assay device comprises a 2D bar-code comprising an immobilized binding reagent for the analyte provided downstream from a labelled analyte ... or alternatively immobilized analyte ... provided downstream from a labelled binding reagent for the analyte").
Regarding claim 11, the combination of Smart, Burian and Li teaches the system of claim 1, wherein said manufacturing data modules printed on said rapid diagnostic test device comprise portions of said barcode encoding data representative of a lot number, batch number, and test identification number specific to said rapid diagnostic test device (see paragraph 2 on page 6 of Smart, 
Regarding claim 12, the combination of Smart, Burian and Li teaches the system of claim 1, wherein said manufacturing data modules printed on said rapid diagnostic test device comprise portions of said barcode encoding data representative of a unique identifier, wherein said database stores said unique identifier and associates said unique identifier with a lot number, batch number, and test identification number specific to said rapid diagnostic test device (Smart teaches that manufacturing data modules printed on said rapid diagnostic test device comprise portions of said barcode encoding data representative of a unique identifier [e.g. a URL specifying a webpage comprising said information] wherein said database stores said unique identifier and associates said unique identifier with a lot number, batch number, and test identification number specific to said rapid diagnostic test device (see paragraph 2 on page 6, which recites ''[t]he 2D bar-code may further comprise encoded information relating to one or more of: the type of test, the expiry date of the test, batch code information, calibration information, a Uniform Resource Locator”, see paragraphs 1-2 on page 6, which recites ''[t]he remote web-addresses may for example contain or provide information or advice to the user applicable to the particular test-result").
Regarding claim 13, the combination of Smart, Burian and Li teaches the system of claim 1, wherein said computer software application further comprises 
Regarding claim 15, the combination of Smart, Burian and Li  teaches the system of claim 1, wherein said computer software application further comprises computer executable instructions configured to adjust test results based on a downstream location of said modules (Smart teaches  computer executable instructions configured to adjust test results based on a downstream location of said modules (see paragraph 3 on page 9, which recites “according to a further embodiment for the determination of a hapten, the assay device comprises a 2D bar-code comprising an immobilized binding reagent for the analyte provided downstream from a labelled analyte", see paragraph 6 on page 9, which recites "the user performs the assay test which results at least in specific areas of the bar 
Regarding claim 16, the combination of Smart, Burian and Li teaches the system of claim 1, wherein said computer software application further comprises computer executable instructions configured to adjust test results based on relative positions of multiple of said modules (Smart teaches a system including computer executable instructions configured to adjust test results based on a downstream location of said modules (see paragraph 3 on page 9, paragraph 6 on page 9, see paragraph 4 on page 10 and further see paragraph 6 on page 11, which recites [t]he assay device may be capable of measuring more than one analyte, wherein the presence or amount of each analyte results in a different change in the barcode").
Regarding claims 17 and 24, Smart teaches a method for determining the presence of a target analyte in a sample (see claim 4, which recites “[a]n assay device for the determination of an analyte in a liquid sample, comprising the optically readable analyte sensitive 2D bar-code”), comprising: 
providing a rapid diagnostic test device (referred to as a diagnostic assay device in the first paragraph on page 1) comprising a substrate (referred to as a 
a computer software application (referred to as decoding software on paragraph 4 on page 7, which recites “the image once captured may be transmitted to a server comprising the decoding software) executable on said server computer and configured for data communication with a mobile computing and imaging device (see paragraph 1 on page 7 which recites "a particular command may be generated by the software, the particular command being dependent upon the decoded information, which may subsequently be submitted to a server”), said computer software application having computer executable instructions configured to: 
receiving an image of said barcode on said rapid diagnostic test device from a mobile computing and imaging device (see paragraph 6 on page 6 which recites "[t]he capture of the image of the bar-code [...] may be carried out by means of a digital camera. The digital camera may be provided as part of a mobile phone” and see paragraph 1 on page 7 which recites "a particular command may be generated by the software, the particular command being dependent upon the decoded information, which may subsequently be submitted to a server”); 
causing said server to analyze said X-Y coordinates of said third group of modules to detect the presence of said analyte (see paragraph 4 on page 7 which recites "the image once captured may be transmitted to a server comprising the decoding software. The image data may be decoded and a particular response generated such as the result of the test"); and 

Smart does not explicitly teach computer software data modules (black or white squares) printed on the substrate having first-third groups of modules on the X-Y pattern.
In the analogous art of providing two-dimensional machine readable codes to devices for reading such codes and to systems for creating such codes, Burian teaches “[t]he machine readable codes are preferably formed by printing them onto a substrate” (see the abstract) and “Figure 7 illustrates the printing process used in this embodiment to print the modified 2D codes […] the printing process is controlled using conventional programmable computer processors that are programmed with appropriate computer implementable instructions (see paragraph 3 on page 16). Moreover, Burian teaches “[t]he printing system used in this embodiment offers the advantage that the print data used to print the conductive grid 27 is combined with the print data for the conventional 2D code before being printed out. As a result, both structures are printed out together and consequently it is not necessary to pass the paper through the printing engine 93 twice or to provide two printing engines for the modified code - one for printing the conventional code and one for printing the grid structure 27. This also avoids errors 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the 2D printing method and device taught by Burian into the system taught by Smart for the benefit of printing the grid and the 2D simultaneously thereby reducing printing misalignment error and printing manufacturing time (see paragraph 3 on page 17).
The combination Smart and Burian does not explicitly teach a method for determining the presence of a target analyte in a sample, comprising: 
generating a barcode template including 
(i) machine read modules designating X-Y coordinates of a first group of said modules necessary for enabling machine reading of said barcode with an imaging device, and 
(ii) manufacturing data modules designating X-Y coordinates of a second group of said modules encoding manufacturing data relating to a rapid diagnostic test; and randomly select from said grid of modules X-Y coordinates of a third group of said modules for use as test modules printed with a target molecular recognition element against said target analyte. 
However in the analogous art of providing an apparatus for generating and processing 2D barcodes, Li teaches a barcode creation software application (referred to as an apparatus 100 for creating a 2D barcode) wherein a barcode is generated including (i) machine read modules designating X-Y coordinates of a first group of said modules necessary for enabling machine reading of said barcode with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the barcode creation software application (100) taught by Li into the assay device taught by Smart  for the benefit of allowing personal medical data including personal information, photo and history of vaccination to be safely recorded inside 2D barcodes as well as for the benefit of updating the recorded information encoded by creating updated barcodes (see [0057] of Li).
Regarding claim 28-30, the combination of Smart, Burian and Li teaches the method of claim 24, wherein said test modules printed on said rapid diagnostic test device are printed from a target molecular recognition element against said target analyte wherein said manufacturing data modules printed on said rapid diagnostic test device comprise portions of said barcode encoding data representative of a lot number, batch number, and test identification number specific to said rapid diagnostic test device wherein said manufacturing data modules printed on said rapid diagnostic test device comprise portions of said barcode encoding data representative of a unique identifier, wherein said database stores said unique identifier and associates said unique identifier with a lot number, batch number, and test identification number specific to said rapid diagnostic test device (see paragraph 2 on page 9, which recites “According to an embodiment, the assay device comprises a 2D bar-code comprising an immobilized binding reagent", see .
Claims 5-7, 18-20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smart, Burian and Li, as applied to claim 1 above, and further in view of O’Farrell (USPGpub-2012/0184462).
Regarding claims 5, the combination of Smart, Burian and Li teaches the system of claim 1, wherein said manufacturing data modules printed on said rapid diagnostic test device are printed from a control reagent (see paragraph 3 on page 8 of Smart, which recites “[t]he assay device may be a flow through or lateral flow type of assay device comprising a flow-path. The flow-path may comprise a porous matrix ... The 20 barcode may be provided in the flow-path of the assay device”, and paragraph 2 on page 4 of Smart, which recites "Fig 3 a shows the [2-D] grids after spotting I e.g. printing] with mouse monoclonal antibody"
The combination of Smart, Burian and Li does explicitly teach a control reagent including secondary antibodies different from said target molecular 
In the analogous art of providing lateral flow devices and methods for detecting an analyte in a sample, O’Farrell teaches 2-D lateral flow assays having control reagents (see the abstract, which recites "lateral flow devices using two dimensional features, preferably, uniform two dimensional test and control features", see (0011] which recites "[t]he reaction matrix is typically a porous membrane ... for the purposes of transporting liquids to the reagent and control, onto which the other specific biological components of the assay have been immobilized .... antibody or antigen, which have been laid down in bands or stripes in specific areas of the membrane where they serve to capture the components of the liquid phase sample, the analyte and conjugate, as they migrate past ... Excess liquid phase materials (sample and reagents) continue to migrate across the strip, past the capture lines and are entrapped", further see in [0114], which recites “the sandwich assay uses two antibodies, one as the capture reagent and the other as the labeled reagent”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second antibody as taught by Farrell into the system taught by the combination of Smart, Burian and Li for the benefit of efficiently capturing the analyte with antibody regent and for efficiently reporting the analyte with the labeled antibody reagent (see [0114]).
Regarding claim 6, the combination of Smart, Burian, Li, and Farrell teaches the system of claim 5, wherein said machine read modules (see claim 5, the reagents may be immobilized in the modules (squares) of the 2-0 barcode) printed 
Regarding claim 7, the combination of Smart, Burian, Li and Farrell teaches the system of claim 5, wherein said machine read modules printed on said rapid diagnostic test device are printed from non-reactive colorimetric reagent. O'Farrell teaches diagnostic test devices including colorimetric reagents (see [0134] which recites "the test device can further comprise, upstream from the at least two of the reagent dots, a conjugate element that comprises a (e.g. printed] dried, labeled reagent", and [0135], which recites "[t]he label can be a soluble label, [...] colorimetric"). 

The combination of Smart, Burian and Li does not teach that manufacturing data modules printed on said rapid diagnostic test device are printed from a control reagent comprising secondary antibodies different from said target molecular recognition element and configured to capture excess detection particles in said test device.
In the analogous art of providing lateral flow devices and methods for detecting an analyte in a sample, O’Farrell teaches 2-D lateral flow assays having control reagents (see the abstract, which recites "lateral flow devices using two dimensional features, preferably, uniform two dimensional test and control features", see (0011] which recites "[t]he reaction matrix is typically a porous membrane ... for the purposes of transporting liquids to the reagent and control, onto which the other specific biological components of the assay have been immobilized .... antibody or antigen, which have been laid down in bands or stripes in specific areas of the membrane where they serve to capture the components of the liquid phase sample, the analyte and conjugate, as they migrate past ... Excess liquid phase materials (sample and reagents) continue to migrate across the strip, past the capture lines and are entrapped", further see in [0114], which recites “the sandwich assay uses two antibodies, one as the capture reagent and the other as the labeled reagent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second antibody as 
Regarding claim 19, the combination of  Smart, Burian and Li teaches the method of claim 18, wherein said machine read modules printed on said rapid diagnostic test device are printed from a control reagent comprising secondary antibodies different from said target molecular recognition element and configured to capture excess detection particles in said test device.
The combination of Smart, Burian and Li does not teach that machine read modules printed on said rapid diagnostic test device are printed from a control reagent comprising secondary antibodies different from said target molecular recognition element and configured to capture excess detection particles in said test device.
In the analogous art of providing lateral flow devices and methods for detecting an analyte in a sample, O’Farrell teaches 2-D lateral flow assays having control reagents (see the abstract, which recites "lateral flow devices using two dimensional features, preferably, uniform two dimensional test and control features", see (0011] which recites "[t]he reaction matrix is typically a porous membrane ... for the purposes of transporting liquids to the reagent and control, onto which the other specific biological components of the assay have been immobilized .... antibody or antigen, which have been laid down in bands or stripes in specific areas of the membrane where they serve to capture the components of the liquid phase sample, the analyte and conjugate, as they migrate past ... Excess liquid phase materials (sample and reagents) continue to migrate across the strip, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second antibody as taught by Farrell into the system taught by the combination of Smart, Burian and Li for the benefit of efficiently capturing the analyte with antibody regent and for efficiently reporting the analyte with the labeled antibody reagent (see [0114]).
Regarding claim 20, teaches the method of claim 18, wherein said machine read modules printed on said rapid diagnostic test device are printed from non-reactive colorimetric reagent. Smart teaches a target molecular recognition elements against said target analyte, including colorimetric (i.e. colored latex spheres) agents (see paragraph 2 on page 4, which recites "Fig 3 a shows the grids after spotting with mouse monoclonal antibody, blocking and drying" and paragraph 3 on page 12, which recites "it is therefore possible to produce blue color on the square by using the bound antibody to capture an analyte (e.g. hCG) and to then detect that analyte using a second anti-analyte antibody bound to a colored latex")(Smart does not state that the colorimetric agent is binding and is interfering with the test).
Regarding claim 21-23, the combination of Smart, Burian and Li teaches the method of claim 17, wherein said test modules printed on said rapid diagnostic test device are printed from a target molecular recognition element against said target analyte, wherein said manufacturing data modules printed on said rapid diagnostic test device comprise portions of said barcode encoding data representative of a lot 

The combination of Smart, Burian and Li does explicitly teach a control reagent including secondary antibodies different from said target molecular recognition element and configured to capture excess detection particles in said test device.
In the analogous art of providing lateral flow devices and methods for detecting an analyte in a sample, O’Farrell teaches 2-D lateral flow assays having control reagents (see the abstract, which recites "lateral flow devices using two dimensional features, preferably, uniform two dimensional test and control features", see (0011] which recites "[t]he reaction matrix is typically a porous membrane ... for the purposes of transporting liquids to the reagent and control, onto which the other specific biological components of the assay have been immobilized .... antibody or antigen, which have been laid down in bands or stripes in specific areas of the membrane where they serve to capture the components of the liquid phase sample, the analyte and conjugate, as they migrate past ... Excess 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second antibody as taught by O’Farrell into the system taught by the combination of Smart, Burian and Li for the benefit of efficiently capturing the analyte with antibody regent and for efficiently reporting the analyte with the labeled antibody reagent (see [0114]).
Regarding claim 26, the combination of Smart, Burian, Li and O’Farrell teaches the method of claim 25, wherein said machine read modules printed on said rapid diagnostic test device are printed from a control reagent comprising secondary antibodies different from said target molecular recognition element and configured to capture excess detection particles in said test device. O’Farrell teaches 2-D lateral flow assays having control reagents (see the abstract, which recites "lateral flow devices using two dimensional features, preferably, uniform two dimensional test and control features", see (0011] which recites "[t]he reaction matrix is typically a porous membrane ... for the purposes of transporting liquids to the reagent and control, onto which the other specific biological components of the assay have been immobilized .... antibody or antigen, which have been laid down in bands or stripes in specific areas of the membrane where they serve to capture the components of the liquid phase sample, the analyte and conjugate, as they migrate past ... Excess liquid phase materials (sample and reagents) continue to migrate across the strip, past the capture lines and are entrapped", further see in [0114], 
Regarding claim 27, the combination of Smart, Burian, Li and O’Farrell teaches the method of claim 25, wherein said machine read modules printed on said rapid diagnostic test device are printed from non-reactive colorimetric reagent. Smart teaches diagnostic test devices comprising colorimetric reagents (see paragraph 2 on page 4, which recites "Fig 3 a shows the grids after spotting with mouse monoclonal antibody, blocking and drying", see paragraph 3 on page 12, which recites “it is therefore possible to produce blue color on the square by using the bound antibody to capture an analyte (e.g. hCG) and to then detect that analyte using a second anti-analyte antibody bound to a colored latex”). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smart, Burian and Li, as applied to claim 1 above, further in view of Warner (WO-2010/12095).
Regarding claim 14, the combination of Smart, Burian and Li teaches the system of claim 1, wherein said computer software application further comprises computer executable instructions configured to receive data from said mobile computing and imaging device (see paragraph 2 on page 11, which recites “the system could be used for example in a POC environment where the results are transmitted by clinic/hospital intranet direct to a patient's record. If a healthcare professional has performed the test, the results and the patient's record could be retrieved directly back to a mobile phone/camera").
The combination of Smart, Burian and Li does not explicitly teach patient demographic information. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the patient information and instructions into the barcode as taught by Warner into the system taught by the combination of Smart, Burian, and Li for the benefit of storing information relating to the test and the patient that can be scanned and decoded by the diagnostic system during use (see [0109] of Warner).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797